                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 1 of 6



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA
                                           Civil Action No.:

 ELEVATION GREENROOFS, LLC,

                      Plaintiff,

 v.
                                                                    COMPLAINT
 USA CONSTRUCTION SERVICES, INC.
 and ELLISDALE CONSTRUCTION, LLC,

                      Defendants.



          NOW COMES Plaintiff Elevation Greenroofs, LLC (“Elevation Greenroofs”) by and

through its undersigned counsel and alleges the following as its complaint against Defendants USA

Construction Services, Inc. and Ellisdale Construction, LLC:

          1.        Plaintiff Elevation Greenroofs is a Tennessee limited liability company with its

principal place of business in Readyville, Tennessee.

          2.        Defendant USA Construction Services, Inc. (“USA”) is a Maryland corporation

with its principal place of business located in Maryland. USA regularly engages in business within

the District of Columbia. Upon information and belief, USA has failed to keep corporate

formalities required by the State of Maryland and is not currently a corporation in good standing.

          3.        Defendant Ellisdale Construction, LLC ("Ellisdale”) is a Maryland corporation

with its principal place of business located in Maryland. USA regularly engages in business within

the District of Columbia.




~#4816-8324-4440 - 041080/01501~
                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 2 of 6



                                      FIRST CAUSE OF ACTION
                                         (Breach of Contract)

          4.        Elevation Greenroofs repeats and re-alleges each of the foregoing allegations and

incorporates them herein.

          5.        Ellisdale was engaged by The Beacon Center, LLC (“the Owner”) to be general

contractor for the construction of improvements to real property owned by the Owner, and located

at 6100 Georgia Ave, NW, Washington, DC for a project known as “The Beacon,” which involved

the construction of a new midrise residential apartment community and church renovation

consisting of four stories of 99 wood framed units over two stories of concrete parking garage

(“the Project”).

          6.        Ellisdale as general contractor engaged USA as subcontractor for the construction

of improvements at the Beacon.

          7.        Likewise, USA engaged Elevation Greenroofs pursuant to a Subcontract

Agreement dated January 25, 2018 in the original principal amount of $246,240.00 for the

installation of a green roof identified as a “Carlisle/Columbia Green 3” Built up Green roof with

plugs system” [sic]. A true and accurate copy of the Subcontract Agreement is attached hereto as

Exhibit A and incorporated herein.

          8.        Subsequent to the Subcontract Agreement, USA increased the amount of the

contract by $14,208.60 pursuant to Change Order No. 1 for the installation of perimeter rock

ballast. A true and accurate copy Change Order No. 1 is attached hereto as Exhibit B and

incorporated herein.

          9.        In addition to the foregoing, Elevation Greenroofs incurred $5,916.60 related to a

blower truck in August 2018 due to remobilization of the project following a lapse of permits by


                                                    2

~#4816-8324-4440 - 041080/01501~
                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 3 of 6



the Owner. These additional charges were reasonable and necessary to the performance of the

Subcontract Agreement and were incurred for the benefit of both USA and Ellisdale.

          10.       Upon information and belief USA defaulted in performance of its agreement for

Ellisdale. As the direct and proximate result of USA’s default, Ellisdale assumed performance of

the Subcontract Agreement between Ellisdale and USA.

          11.       During the course of Ellisdale’s performance of USA’s scope of work, Ellisdale

required and demanded performance of additional work by Elevation Greenroofs related to the

repair and installation of pavers for an additional cost of $44,447.11.

          12.       Elevation Greenroofs fully performed all of the terms of the Subcontract and the

change orders within the time permitted and required by the Subcontract.

          13.       All the work performed by Elevation Greenroofs was accepted by USA and

Ellisdale.

          14.       No work performed by Elevation Greenroofs was rejected by either USA or

Ellisdale or delayed performance of Ellisdale’s agreement with the Owner.

          15.       USA and Ellisdale have failed and refused to pay Elevation Greenroofs in full for

the work, materials and labor it contributed to the Project under the Subcontract and change orders

leaving an outstanding balance due of $225,270.25 representing amounts due for labor, goods, and

materials actually incorporated into the Property during the Project.

          16.       USA and Ellisdale materially breached the Subcontract by failing to pay Elevation

Greenroofs in full for amounts due and payable for the work that Elevation Greenroofs performed

under the Subcontract.

          17.       Consequently, the full outstanding balance of $225,270.25 is due and payable and

the Defendants’ failure to remit payment in full constitutes a material breach of the Subcontract.

                                                    3

~#4816-8324-4440 - 041080/01501~
                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 4 of 6



          18.       As the direct and proximate result of the failure of the Defendants to pay Elevation

Greenroofs all amounts due and owing under the Subcontract Agreement, Elevation Greenroofs

has been damaged in the amount of no less than $225,270.25 plus prejudgment and post judgment

interest as allowed by law.

                                    SECOND CAUSE OF ACTION
                                        (Quantum Meruit)

          19.       Elevation Greenroofs repeats and re-alleges each of the foregoing allegations and

incorporates them herein.

          20.       In the alternative to the foregoing claim for relief, Elevation Greenroofs supplied

material, labor, and goods for incorporation into the Project at the request by Defendants. In so

doing, Elevation Greenroofs rendered valuable services and provided goods and materials with the

full knowledge and acceptance of Defendants.

          21.       Elevation Greenroofs justifiably believed it would be paid in full for all of the

material, labor, and goods it provided for incorporation into the Property.

          22.       All of Elevation Greenroofs’ work was accepted by Defendants.

          23.       Defendants received the benefit of the materials, labor, and goods provided by

Elevation Greenroofs.

          24.       The materials, labor, and goods provided by Elevation Greenroofs has increased

the value of the Property.

          25.       Defendants were aware that Elevation Greenroofs reasonably and justifiably

expected to be paid for all material, labor, and goods it provided for the benefit of the Property in

connection with the Project.

          26.       Despite demand, Defendants have not paid Elevation Greenroofs the fair and

reasonable value of the material, labor, and goods it provided.
                                                     4

~#4816-8324-4440 - 041080/01501~
                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 5 of 6



          27.       The fair and reasonable value of the material, labor, and goods provided by

Elevation Greenroofs was at least $225,270.25.

          28.       As the direct and proximate result of the acceptance of the material, labor, and

goods provided by Elevation Greenroofs to Defendants, Elevation Greenroofs should be awarded

the sum of $225,270.25 in quantum meruit.

          WHEREFORE, Plaintiff Elevation Greenroofs, LLC respectfully prays the Court as

follows:

          1.        That Elevation Greenroofs, LLC have and recover of the Defendants USA

Construction Services, Inc. and Ellisdale Construction, LLC damages in the amount of

$225,270.25 plus prejudgment and post judgment interest and attorney’s fees as provided by law;

          2.        For a trial by jury on all issues;

          3.        That the costs of this action be taxed against Defendants; and

          4.        For such other and further relief as the Court may deem just and proper.


                                                    Respectfully submitted,

                                                    Elevation Greenroofs, LLC

                                                    By Counsel

Dated: May 31, 2019

                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP


                                                     /s/ Dylan G. Trache
                                                    Dylan G. Trache, D.C. Bar No. 476318
                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                    101 Constitution Avenue, NW, Suite 900
                                                    Washington, D.C. 20001
                                                    Telephone: (202) 689-2800
                                                    Facsimile: (202) 689-2860
                                                    Email: dylan.trache@nelsonmullins.com
                                                       5

~#4816-8324-4440 - 041080/01501~
                  Case 1:19-cv-01594 Document 1 Filed 05/31/19 Page 6 of 6




                                           Donald R. Pocock (To Be Admitted Pro Hac Vice)
                                           NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           380 Knollwood Street, Suite 530
                                           Winston-Salem, NC 27103
                                           Telephone: (336) 774-3324
                                           Facsimile: (336) 774-3376
                                           Email: donald.pocock@nelsonmullins.com




                                             6

~#4816-8324-4440 - 041080/01501~
